                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                                                                        FILED
                          MISSOULA DIVISION                                F£B O~.
                                                                                b 20/9
                                                                    Clt!fk, U.s     .
                                                                      Distnct ofistrict Cou
                                                                            Mis     Montan rt
UNITED STATES OF AMERICA,                          CR 18-42-M-DWM                 souta   a



             Plaintiff,

       vs.                                                ORDER

JEFFERY ANDREW BURNS and
CYARA JOAV ANY WHITLOCK,

             Defendants.


      The United States having moved unopposed to dismiss the Indictment

without prejudice pursuant to Federal Rule of Criminal Procedure 48( a),

      IT IS ORDERED that the motion (Doc. 67) is GRANTED. The Indictment

in the above-captioned case is DISMISSED WITHOUT PREJUDICE.

      DATED this 6th day of February, 2019, at 1605.
